DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The benefit claim filed on March 31, 2020 was not entered because the required reference was not timely filed within the time period set forth in 37 CFR 1.78. If the application is an application filed under 35 U.S.C. 111(a), the reference to the prior application must be submitted during the pendency of the application and within the later of four months from the actual filing date of the application or sixteen months from the filing date of the prior application. If the application is a nonprovisional application entering the national stage from an international application under 35 U.S.C. 371, the reference to the prior application must be made during the pendency of the application and within the later of four months from the date on which the national stage commenced under 35 U.S.C. 371(b) or (f), four months from the date of the initial submission under 35 U.S.C. 371 to enter the national stage, or sixteen months from the filing date of the prior application. If the application was filed before September 16, 2012, the reference must be included in the first sentence(s) of the specification following the title or in an application data sheet; if the application was filed on or after September 16, 2012, the specific reference must be included in an application data sheet. For benefit claims under 35 U.S.C. 120, 121, 365(c) or 386(c), the reference must include the relationship (i.e., continuation, divisional, or continuation-in-part) of the applications. See 37 CFR 1.78(a) for benefit claims under 35 U.S.C. 119(e) and 37 CFR 1.78(d) for benefit claims under 35 U.S.C. 120, 121, 365(c), or 386(c). 
If applicant desires the benefit under 35 U.S.C. 119(e), 120, 121, 365(c) or 386(c) based upon a previously filed application, applicant must file a petition for an unintentionally delayed benefit claim 

Election/Restrictions
Applicant's election with traverse of a species of biosensor that is integrated into a skin patch in the reply filed on December 14, 2021 is acknowledged. The restriction requirement is withdrawn. Claims 1-23 are pending in the current application.

Drawings
The drawings are objected to because Fig. 1B shows the width of a first source electrode 22 having a width labeled “w2”. This is inconsistent with the specification at paragraph 96, which recites the source and drain electrodes have width “w1”. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views 

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims objected to because of the following informalities:
Claim 23, “futher” should instead read “further”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



The use of the phrase “extended field effect transistor” in claims 1, 19, and 23 is unclear. It is unclear whether an extended field effect transistor refers to an extended-gate field effect transistor or if it refers to a shape of the transistor. Furthermore, if the limitation refers to a shape of the transistor, then it is unclear what lengths are considered “extended” in the scope of the claim. For the purposes of examination, the term “extended field effect transistor” will be interpreted as a transistor having elongated components, as shown in Applicant’s figures. Examiner suggests removing the claim term or clarifying the meaning of the term via claim amendment or remarks.
Claims 2-18 and 20-22 are rejected by virtue of their dependency on claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


s 1-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “Highly Sensitive and Wearable In2O3 Nanoribbon Transistor Biosensors” (2018), hereinafter Liu.
Regarding claim 1, Liu teaches a biosensor comprising: 
a flexible substrate (“5 um ultraflexible PET substrate”, pg. 1172, col. 1, under “Results and Discussion; Fig. 1); and 
at least one field effect transistor assembly comprising a pair of flexible extended field effect transistors deposited onto the flexible substrate (Fig. 1a-1b), each pair of flexible extended field effect transistors including: 
a first electrode assembly including a first source electrode, a first drain electrode, and a first metal oxide channel, the first metal oxide channel contacting the first source electrode and the first drain electrode (Fig. 1a-1b; pg. 1172, “Results and Discussion”); 
a second electrode assembly including a second source electrode, a second drain electrode, and a second metal oxide channel, the second metal oxide channel contacting the second source electrode and the second drain electrode (Fig. 1a-1b; pg. 1172, “Results and Discussion”); and 
a malleable gate electrode deposited onto the flexible substrate (the gate electrode comprises gold, which is an inherently malleable material), the malleable gate electrode interposed between the first electrode assembly and the second electrode assembly (Figs. 1b, 1d, 4a).  
Regarding claim 2, Liu teaches the first metal oxide channel and the second metal oxide channel each independently comprise an indium oxide (Fig. 1b).  
Regarding claims 3-5, Liu teaches the first metal oxide channel includes a first ribbon section having a first length and a first width, the first length being greater than the first width, the first metal (Figs. 1a-1e).
Regarding claims 6-9, Liu teaches the biosensor further comprises chitosan, single-walled carbon nanotubes, and glucose oxidase deposited on each of the first source electrode, the second source electrode, the first drain electrode, and the second drain electrode (“the source and drain electrodes are modified with the enzyme glucose oxidase (GOx), biocompatible polymer chitosan, and single-walled carbon nanotubes (SWCNTs) using inkjet printing,” pg. 1172, col. 1, second paragraph; Fig. 1b).  
  Regarding claims 10 and 11, Liu teaches the biosensor of claim 10, wherein the external body fluid is a fluid selected from the group consisting of sweat, tears, and saliva (Abstract, “detection in various body fluids, such as sweat and saliva…such as tears,” pg. 1172, col. 1, second paragraph).
Regarding claim 12, Liu teaches the biosensor is able to detect glucose concentrations between 10 nM to 1 mM in a solvent (“detection limits down to 10 nM,” pg. 1172, col. 1, second paragraph; Figs. 4f, 5, 6b-d). 
Regarding claims 13, 14, and 17, Liu teaches the biosensor is conformable to human skin or a human eye (“the In2O3 biosensors can be comfortably attached onto an artificial eyeball and an artificial arm,” pg. 1175, col. 2, second paragraph; Fig. 6a).
Regarding claims 15, 16, and 18, Liu teaches the biosensor is integrated into a skin patch (Figs. 1f, 6a), a watch (Fig. 1h), or a contact lens (“our wearable glucose-sensing platform has the potential to work as contact lenses with embedded sensors,” pg. 1175, col. 2, second paragraph).  
(Figs. 1a, 1d).  
Regarding claim 20, Liu teaches the flexible substrate comprises polyethylene terephthalate (PET) (Fig. 1; “5 um ultraflexible PET substrate”, pg. 1172, col. 1, under “Results and Discussion”).
Regarding claim 21. The biosensor of claim 1, wherein the malleable gate electrode comprises gold (Figs. 1b, 1d-1e)
Regarding claim 22, Liu teaches the first source electrode, second source electrode, the first drain electrode, and the second drain electrode each independently comprise gold (Figs. 1a-1b).
Regarding claim 23, Liu teaches the biosensor further comprises one or more additional pairs of flexible extended field effect transistors (Fig. 1a)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 13-15, 17, 19-23 are rejected under 35 U.S.C. 103 as being unpatentable over “Printable Ultrathin Metal Oxide Semiconductor-Based Conformal Biosensors,” hereinafter Rim, in view of “Printed, Self-Aligned Side-Gate Organic Transistors” (2016), hereinafter Hyun, and in view of US 2008/0063566, hereinafter Matsumoto.
Regarding claim 1, Rim teaches a biosensor comprising: 
a flexible substrate (polyimide film, Abstract, Fig. 2)
at least one field effect transistor assembly comprising a pair of flexible extended field effect transistors deposited onto the flexible substrate (two adjacent FET sensors can form a pair, Fig. 2), each pair of flexible extended field effect transistors including: 
a first electrode assembly including a first source electrode, a first drain electrode, and a first metal oxide channel, the first metal oxide channel contacting the first source electrode and the first drain electrode (Fig. 1d); 
a second electrode assembly including a second source electrode, a second drain electrode, and a second metal oxide channel, the second metal oxide channel contacting the second source electrode and the second drain electrode (Fig. 1d, the various FETs in the FET array of Fig. 2a will all have the same structure).
Rim explicitly teaches all limitations of claim 1 except for a malleable gate electrode deposited onto the flexible substrate, the malleable gate electrode interposed between the first electrode assembly and the second electrode assembly. Rim instead teaches that the sensor is bottom gated using a semiconductor material (Bottom-gate and Top-contact (BGTC), Fig. 1d and caption; pg. 12179, “Biosensor Fabrication”). Hyun teaches analogous art regarding printed transistors on plastic substrates for applications in sensing and flexible electronics and, more specifically, that side-gate architecture allows for simple device structure and easy fabrication (pg. 1, col. 1, paragraphs 1-2). Hyun further teaches that the distance between the gate and the channel can be optimized for device speed and performance (“decreasing the gate distance is expected to improve device speed…a printing strategy to reduce the gate distance considerably and improve the device performance of side-gate transistors,” pg. 1, col. 2, paragraphs 1-2). Matsumoto also teaches analogous art regarding an analyte sensor unit comprising a transistor with source, drain, and gate electrodes (Abstract, paragraphs 289-297). Matsumoto teaches that a gate can comprise gold, can be formed as a side gate or a back gate, (paragraphs 229, 232-233, 250, 253-254, 260).
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Rim such that the back gate is instead formed as a side gate shared by a pair of integrated transistors. One would be motivated to do so because side gate arrangements were known in the art as alternatives to back/bottom gate configurations, as taught by Hyun and Matsumoto, and side-gates are more easily fabricated since everything can be printed on the same surface (Hyun pg. 1, col. 1, paragraph 2). Integrated transistor structures were also known in the art as a means to miniaturize the sensor unit (“the voltage application gate may be shared by two or more of integrated transistors,” Matsumoto paragraph 260), and Matsumoto’s known method to share gate electrodes among transistors could be used to improve Rim’s device in a similar way.
Regarding the gate electrode being malleable, Matsumoto teaches a gate electrode can be constructed with conductors, semiconductors, or a combination of both (paragraphs 229-231, 250-252). It would be obvious to one of ordinary skill in the art to use a malleable conductor, such as gold, to form the side gate electrode in the combination of Rim, Hyun, and Matsumoto. One would be motivated to do so because various materials were known in the art for forming a gate electrode, and the use of a different known gate material would be predictable to one of ordinary skill in the art.
Furthermore, while the combination of Rim, Hyun, and Matsumoto does not suggest a particular arrangement of gate electrode and integrated transistors, Hyun and Matsumoto teach that there are the arrangement of the gate can be motivated by design considerations (“decreasing the gate distance is expected to improve device speed…a printing strategy to reduce the gate distance considerably and improve the device performance of side-gate transistors,” Hyun pg. 1, col. 2, paragraphs 1-2; “when integrating transistors, any arrangement of transistors…can be used…there is no restriction on the concrete method of integration,” Matsumoto paragraphs 260-263). It would be obvious to one of  Hyun suggests that the gate-channel distance is a results effective variable, and that one would be motivated to reduce the gate distance to improve the sensor’s response characteristics through routine optimization (pg. 1, col. 2, paragraphs 1-2; “side-gate devices could be fabricated…exhibiting desirable transfer and output characteristics without significant sweep rate dependence,” pg. 6, col. 1, paragraph 1). Further, Matsumoto suggests that various arrangements of transistors and gates can be used, so disposing the gate electrode between two integrated transistors would also be obvious to try.
Regarding claim 2, Rim teaches the first metal oxide channel and the second metal oxide channel each independently comprise an indium oxide (Fig. 1d; pg. 12175, col. 1, under “Results and Discussion”)
Regarding claim 3, Rim teaches the first metal oxide channel includes a first ribbon section having a first length and a first width, the first length being greater than the first width, the first metal oxide channel defining a first axis through the first ribbon section (Fig. 1d, “the channel region was defined with a width (W) of 1000 um and a length (L) of 200 um,” pg. 12179, “Biosensor Fabrication”) and the second metal oxide channel includes a second ribbon section having a second length and a second width, the second length being greater than the second width, the second metal oxide channel defining a second axis through the second ribbon section (Any other FET in the array shown in Fig. 2a will have similar characteristics to each other, including a similar channel region as shown in Fig. 1d. and described under “Biosensor Fabrication,” pg. 12179).
Regarding claim 4, Rim teaches the first axis is substantially parallel to the second axis (the FET array in Fig. 2a includes transistors oriented in the same direction, thus, all channel regions will have parallel axes).  
(paragraphs 232-233, 253-254; side gate electrode with rectangular cross sections shown in Fig. 26). It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to form the gate electrode with a rectangular cross- section that defines a third axis that is substantially parallel to the first axis and second axis. One would be motivated to do so because such a configuration would be obvious to try in light of Matsumoto’s suggestion that the gate can have any shape or dimension.
Regarding claims 13, 14, 15, and 17, Rim teaches the biosensor is conformable to a human skin as a skin patch or to a human eye (Fig. 2b).  
Regarding claim 19, Rim in view of Hyun and Matsumoto teaches the biosensor further comprises a third electrode assembly and a fourth electrode assembly flanking the pair of flexible extended field effect transistors (Rim teaches a row of 4 transistors shown in Fig. 2 which can comprise the four electrode assemblies).  
Regarding claim 20, Rim specifically teaches a polyimide film as a substrate, but acknowledges that PET films are known in the art (“several approaches have been taken to address issues associated with curvilinear and/or irregular surfaces such as using silk fibroin or ultrathin polyethylene terephthalate (PET),” pg. 12174, col. 1, paragraph 1). Thus, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Rim to use PET film instead of polyimide film. One would be motivated to do so because PET and polyimide films were both flexible substrates known in the art, and the substitution of one material for another would be predictable to one of ordinary skill in the art.
Regarding claim 21, Rim does not teach a gold gate electrode, but Matsumoto teaches that a gate can comprise gold (paragraph 229). It would be obvious to one of ordinary skill in the art to use 
Regarding claim 22, Rim in view of Hyun and Matsumoto teaches the first source electrode, second source electrode, the first drain electrode, and the second drain electrode each independently comprise gold (Rim Figs. 1d, 2; Au/Cr source and drain (S/D) electrodes, pg. 12179, see “Biosensor Fabrication” under “Experimental Methods”).
Regarding claim 23, Rim in view of Hyun and Matsumoto teaches one or more additional pairs of flexible extended field effect transistors (Rim Fig. 2).

 Claims 6-7 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Rim in view of Hyun and Matsumoto, as applied to claim 1 above, and further in view of US 2010/0184104, hereinafter Fahmy.
Rim teaches the biosensor is capable of sensing glucose with glucose oxidase immobilized on the indium oxide channel (Fig. 4c; pg. 12178, “2 mg of glucose oxidase from Aspergillus niger was immobilized via the GD linker,” pg. 12179, “Chemical Treatments for Biosensing”). Hyun does not teach immobilizing a binding agent on any electrode. Matsumoto teaches immobilizing a substance capable of interacting with a detection target on the channel (paragraphs 18, 43, Fig. 12) or on the gate (Fig. 11, paragraph 226). Fahmy teaches an analogous FET biosensor capable of detecting a target component (paragraphs 8-11, 14). Fahmy teaches functionalizing the gold source and drain electrodes in order to maintain the indium oxide channel for measuring pH.
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Rim, Hyun, and Matsumoto such that the source and drain electrodes are functionalized with glucose oxidase for sensing instead of the indium oxide channel, as (Fig. 4, pg. 12175, col. 1 paragraph 2). Additionally, Fahmy teaches that functionalization of the gold leads “minimally affects the electrical properties of the indium oxide nanowires” (paragraph 139), thus the result of such a modification should yield predictable results.
Fahmy shows that a binding agent is deposited on both source and drain electrodes in a single transistor, thus in the combination of Rim, Hyun, Matsumoto, and Fahmy, glucose oxidase would be immobilized on the source and drain electrodes of each transistor.  
Regarding claims 10 and 11, Rim in view of Hyun, Matsumoto, and Fahmy teaches the biosensor is capable of detecting glucose in an external body fluid selected from the group consisting of sweat, tears, and saliva (“We demonstrated conformal contacted devices on human skin and an artificial eye (Figure 2b). Glucose levels can be detected in tears, urine, saliva, and blood,” pg. 12176, col. 1; “representative responses of In2O3 sensors to physiologically relevant D-glucose concentrations found in human diabetic tears,” Figure 4 caption).  
Regarding claim 12, Rim in view of Hyun, Matsumoto, and Fahmy teaches the biosensor is able to detect glucose concentrations between 10 nM to 1 mM in a solvent (Fig. 4d).  

 Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Rim in view of Hyun, Matsumoto, and Fahmy, as applied to claim 6 above, and further in view of US 2018/0070870, hereinafter Emaminejad.
The combination of Rim, Hyun, Matsumoto, and Fahmy teaches a FET-based biosensor arrangement with glucose oxidase on the source and drain electrodes. While Rim teaches immobilizing glucose oxidase to sense glucose, none of the previous references teach depositing chitosan and single-(Abstract). Emaminejad teaches that a glucose sensor can be prepared by depositing a mixture of chitosan, single-walled carbon nanotubes and glucose oxidase onto gold electrodes (paragraph 54).
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Rim, Hyun, Matsumoto, and Fahmy such that a mixture of chitosan, single-walled carbon nanotubes and glucose oxidase is deposited onto gold source and drain electrodes. One would be motivated to do so because Emaminejad teaches an alternative method known in the art for functionalizing electrodes in a glucose sensor, and the use of one known method of functionalization over another would yield predictable results.

Claims 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Rim in view of Hyun and Matsumoto, as applied to claims 14 and 17 above, and further in view of US 2017/0181669, hereinafter Lin.
Regarding claim 16, none of the previous references explicitly teach or suggest biosensor integration into a watch. Regarding claim 18, Rim suggests the development of a contact lens glucose sensor, but does not explicitly show the biosensor integrated into a contact lens. Lin teaches an analogous non-invasive FET sensor for measuring glucose (abstract, Fig. 1, paragraphs 36, 40). Lin teaches the sensor can be adapted to be disposed on or coupled to a contact lens substrate or a watch (paragraph 22). 
	It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Rim, Hyun, and Matsumoto such that the biosensor can be integrated into a watch or a contact lens, as taught by Lin. One would be motivated to do so because Lin suggests that a FET biosensor can be integrated into platforms other than skin patch, and integrating a wearable biosensor 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICE L ZOU whose telephone number is (571)272-2202. The examiner can normally be reached Monday-Thursday 8:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert (Tse) Chen can be reached on (571) 272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ERIC F WINAKUR/Primary Examiner, Art Unit 3791